 

Exhibit 10.11

 

SECURITIES ESCROW AGREEMENT

 

THIS SECURITIES ESCROW AGREEMENT, dated as of May 19, 2015 (this “Agreement”),
by and among GP Investments Acquisition Corp., a Cayman Islands exempted company
(the “Company”), each of the parties set forth on Exhibit A annexed hereto
(collectively the “Private Investors”) and Continental Stock Transfer & Trust
Company (the “Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated May 19,
2015 (the “Underwriting Agreement”), with Citigroup Global Markets Inc.
(“Citigroup”) acting as underwriters (collectively, the “Underwriters”),
pursuant to which, among other matters, the Underwriters have agreed to purchase
15,000,000 units of the Company plus up to an additional 2,250,000 units if the
Underwriters exercise their over-allotment option. The Company’s units (the
“Units”) each consist of one share of the Company’s ordinary shares, par value
$0.0001 per share (the “Ordinary Shares”), and one-half of one warrant. Each
whole warrant (the “Warrant”) is exercisable to purchase one share of Ordinary
Share (only whole warrants are exercisable), all as more fully described in the
Company’s Prospectus, dated May 19, 2015, comprising part of the Company’s
Registration Statement on Form S-1 (File No. 333-203500) (the “Registration
Statement”) filed under the Securities Act of 1933, as amended, and declared
effective by the Securities and Exchange Commission on May 19, 2015 (the
“Effective Date”);

 

WHEREAS, each of the Private Investors has agreed as a condition of the
Underwriters’ purchase of the Units to deposit its Ordinary Shares purchased on
March 2, 2015, as set forth opposite each Private Investor’s name on Exhibit A
attached hereto (the “Founders’ Shares” and collectively with the Private
Placement Warrants and the Ordinary Shares underlying each Private Investor's
Units and Warrants, the “Escrow Securities”), in escrow as hereinafter provided;

 

WHEREAS, GPIC, Ltd., a Bermuda limited liability company (“Sponsor”) has agreed
as a condition of the Underwriters’ purchase of the Units to purchase up to
6,062,500 Warrants for $1.00 per Warrant (the “Private Placement Warrants”)
immediately prior to and subject to the closing (the “Closing”) of the Company’s
initial public offering (the “Offering”) and to deposit such Private Placement
Warrants in escrow as hereinafter provided; and

 

WHEREAS, the Company and the Private Investors desire that the Escrow Agent
accept the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company and the Private Investors hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 

2. Deposit of Escrow Securities.

 

2.1. Founders’ Shares. On or before the Effective Date, each of the Private
Investors shall deliver to the Escrow Agent certificates representing such
Private Investor’s respective Founders’ Shares as set forth opposite their
respective names on Exhibit A hereto, which certificates shall remain in the
name of such Private Investor, to be held and disbursed subject to the terms and
conditions of this Agreement. Each Private Investor acknowledges that the
certificate representing such Private Investor’s Founders’ Shares bears a legend
to reflect the deposit of such Founders’ Shares under this Agreement.

 

2.2 Private Placement Securities. Promptly following the consummation of the
Offering, each of the Private Investors shall deliver to the Escrow Agent
certificates representing such Private Investor’s respective Private Placement
Shares and Private Placement Warrants as set forth opposite their respective
names on Exhibit A attached hereto, which certificates shall remain in the name
of such Private Investor, to be held and disbursed subject to the terms and
conditions of this Agreement. Each Private Investor acknowledges that the
certificates representing such Private Investor’s Private Placement Shares and
Private Placement Warrants shall bear a legend to reflect the deposit of such
securities under this Agreement.

 

 

 

 

3. Disbursement of the Escrow Securities. The Escrow Agent shall hold the
Founders’ Shares and Private Placement Shares until the first anniversary of the
consummation of a Business Combination (as such term is defined in the amended
and restated memorandum and articles of association of the Company) and shall
hold the Private Placement Warrants until the 30th day after the consummation of
a Business Combination (each such period, an “Escrow Period”); provided,
however, that if the over-allotment granted to the Underwriters pursuant to the
Underwriting Agreement is not exercised in full prior to the expiration of the
over-allotment option, then the Escrow Agent shall release to the Company such
number of Founders’ Shares as directed in writing by the Company. The Company
shall promptly provide notice of the consummation of a Business Combination to
the Escrow Agent. Upon the completion of each Escrow Period, the Escrow Agent
shall automatically disburse the applicable Escrow Securities to each Private
Investor upon receipt of written request therefor from the Company; provided,
however, that in the event the Closing does not occur prior to the two-year
anniversary of the Effective Date, then the Escrow Agent shall promptly release
the Escrow Securities to the Private Investors; provided further, however, that
if the Escrow Agent is notified by the Company pursuant to Section 6.7 hereof
that the Company has been liquidated at any time prior to the Company completing
its initial Business Combination during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Founders’ Shares and
the Private Placement Warrants and shall promptly release the Private Placement
Shares to the Sponsor; provided further, however, that if the Company completes
a liquidation, merger, share exchange or other similar transaction after its
initial Business Combination which results in all of the shareholders of the
Company having the right to exchange their ordinary shares for cash, securities
or other property, then the Escrow Agent shall, upon receipt of a certificate in
form reasonably acceptable to the Escrow Agent, executed by the Chief Executive
Officer of the Company, release the Escrow Securities to the Private Investors
on the date on which the transaction is completed; and provided further,
however, that if subsequent to the consummation of a Business Combination, the
last sale price of the Company's ordinary shares equals or exceeds $12.00 per
share (as adjusted for share splits, share dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after our initial business combination,
the Founders' Shares shall be released from escrow. The Escrow Agent shall act
as soon as reasonably possible following the receipt of the certificate, and
shall not be held liable for any delay in sending the Escrow Securities caused
by the late receipt of the certificate. The Escrow Agent shall have no further
duties hereunder with respect to the Escrow Securities after the disbursement or
destruction of the Escrow Securities in accordance with this Section 3.

 

4. Rights of Private Investors in Escrow Securities.

 

4.1. Rights as a Security Holder. Subject to the terms of their respective
Insider Letters as described in Section 4.4 hereof and except as herein
provided, each Private Investor shall retain all of its rights as a shareholder
of the Company during the Escrow Period, including without limitation, the right
to vote Ordinary Shares. The Escrow Agent shall have no responsibility to
determine or verify the contents or limitations of the Insider Letters and shall
be bound only by the terms of this Agreement.

 

4.2. Dividends and other Distributions in Respect of the Escrow Securities.
During the Escrow Period with respect to the Escrow Securities, all dividends
payable in cash with respect to the Escrow Securities shall be paid to the
Private Investors, but all dividends payable in shares or other non-cash
property (the “Non-Cash Dividends”) shall be delivered to the Escrow Agent to
hold in accordance with the terms hereof. As used herein, the terms “Escrow
Securities” shall be deemed to include the Non-Cash Dividends distributed
thereon, if any.

 

4.3. Restrictions on Transfer. During the Escrow Period, no sale, transfer or
other disposition (a “Transfer”) may be made of any or all of the Escrow
Securities by a Private Investor except (a) transfers to the Company's officers
or directors, any affiliates or family members of any of the Company's officers
or directors, any members of the Sponsor or their affiliates, or any affiliates
of the Sponsor, (b) in the case of an individual, transfers by gift to a member
of the individual’s immediate family, to a trust, the beneficiary of which is a
member of the individual’s immediate family or an affiliate of such person, or
to a charitable organization; (c) in the case of an individual, transfers by
virtue of laws of descent and distribution upon death of the individual; (d) in
the case of an individual, transfers pursuant to a qualified domestic relations
order; (e) transfers by private sales or transfers made in connection with the
consummation of a business combination at prices no greater than the price at
which the securities were originally purchased; (f) transfers by virtue of the
laws of Bermuda or the Sponsor’s limited liability company agreement upon
dissolution of the Sponsor; (g) transfers in the event of the Company's
liquidation prior to its completion of an initial business combination; and (h)
in the event of the Company's completion of a liquidation, merger, share
exchange or other similar transaction which results in all of its shareholders
having the right to exchange their ordinary shares for cash, securities or other
property subsequent to our completion of its initial business combination
provided, however, that in the case of clauses (a) through (f) these permitted
Transfers may be implemented only upon the respective transferee’s written
agreement to be bound by the terms and conditions of this Agreement and of the
Insider Letter signed by such Private Investor transferring such Escrow
Securities and such other documents as the Company or Citigroup may reasonably
require. During the Escrow Period, no Private Investor shall pledge or grant a
security interest in such Private Investor’s Escrow Securities or grant a
security interest in such Private Investor’s rights under this Agreement.

 

4.4. Insider Letters. Each of the Private Investors has executed a letter
agreement with the Company, which has been filed as an exhibit to the
Registration Statement (the “Insider Letter”), with respect to the rights and
obligations of such Private Investors in certain events, including but not
limited to the liquidation of the Company.

 

 

 

 

5. Concerning the Escrow Agent.

 

5.1. Good Faith Reliance. The Escrow Agent shall be protected and shall not be
liable for any action taken or omitted by it in good faith and in the exercise
of its best judgment (unless grossly negligent), and may rely conclusively and
may act upon any order, notice, demand, certificate, opinion or advice of
counsel (including counsel chosen by the Escrow Agent), statement, instrument,
report or other document which is believed by the Escrow Agent to be genuine and
to be signed or presented by the proper person or persons. The Escrow Agent
shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement unless evidenced by a writing
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall have given
its prior written consent thereto.

 

5.2. Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including reasonable counsel fees and
disbursements, or losses suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Securities or it may deposit
the Escrow Securities with the clerk of any appropriate court or it may retain
the Escrow Securities pending receipt of a final, non-appealable order of a
court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Securities are to be disbursed and
delivered. The provisions of Sections 5.2 and 5.7 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below and
in the event of termination under 6.11 below.

 

5.3. Compensation. The Escrow Agent shall be entitled to compensation from the
Company in accordance with Schedule I hereto for all services rendered by it
hereunder.

 

5.4. Further Assurances. From time to time on and after the date hereof, the
Company and the Private Investors shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do or cause to be
done such further acts as the Escrow Agent shall reasonably request to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5. Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice, and such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company the Escrow Securities held hereunder. If no successor escrow agent is so
appointed within the sixty (60) day period following the giving of such notice
of resignation, the Escrow Agent may submit an application to deposit the Escrow
Securities with the United States District Court for the Southern District of
New York, provided the Escrow Agent provides notice of such deposit to the
Company and the Private Investors in accordance with Section 6.7 hereof.

 

5.6. Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly; provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

 

5.7. Liability. Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence or willful misconduct.

 

5.8. Waiver. The Escrow Agent hereby waives any and all right, title, interest
or claim of any kind (each, a “Claim”) in or to any distribution of the Trust
Account (as defined in that certain Investment Management Trust Agreement, dated
as of the date hereof, by and between the Company and the Escrow Agent as
trustee thereunder), and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the Trust Account for any reason
whatsoever.

 

5.9. Standard of Care. The Escrow Agent shall be obligated only to perform the
duties specifically set forth in this Escrow Agreement, which shall be deemed
purely ministerial in nature, and the Escrow Agent shall under no circumstances
be deemed to be a fiduciary to any party hereto or any other person. The parties
hereto agree that the Escrow Agent shall not assume any responsibility for the
failure of the parties hereto to perform in accordance with this Escrow
Agreement or any other agreement or document. This Escrow Agreement sets forth
all matters pertinent to the escrow contemplated hereunder, and no additional
obligations of the Escrow Agent shall be inferred from the terms of this Escrow
Agreement or any other agreement or document. IN NO EVENT SHALL THE ESCROW AGENT
BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY DAMAGES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES WHICH RESULT FROM THE ESCROW
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

 

 

 

6. Miscellaneous.

 

6.1. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed in that State,
including, without limitation, Sections 5-1401 and 5-1402 of the New York
General Obligations Law and the New York Civil Practice Laws and Rules 327(b).
The parties hereto agree that any action, proceeding or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and the parties hereto irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive. The parties hereto hereby
waive any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

6.2. Waiver of Trial by Jury. Each party hereto hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the parties in the negotiation,
administration, performance or enforcement hereof.

 

6.3 Third Party Beneficiaries. Each of the Private Investors hereby acknowledges
that the Underwriters are third party beneficiaries of this Agreement and this
Agreement may not be modified or changed without the prior written consent of
Citigroup.

 

6.4. Entire Agreement. This Agreement and the Insider Letters and Warrants as
referenced herein contain the entire agreement of the Company and the Private
Investors with respect to the subject matter hereof, and this Agreement contains
the entire agreement as it pertains to the Escrow Agent and the other parties
hereto and, except as expressly provided herein, may not be changed or modified
except by an instrument in writing signed by all parties to this Agreement and
Citigroup. This Agreement may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

6.5. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
hereof.

 

6.6. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and permitted assigns. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, obligations, immunities and privileges of
the Escrow Agent, without the execution or filing of any instrument or paper or
the performance of any further act.

 

6.7. Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or registered mail,
by private national courier service (return receipt requested, postage prepaid),
by personal delivery or by facsimile transmission. Such notice or communication
shall be deemed given (a) if mailed, two days after the date of mailing, (b) if
sent by national courier service, one business day after being sent, (c) if
delivered personally, when so delivered, or (d) if sent by facsimile
transmission, on the second business day after such facsimile is transmitted, in
each case as follows:

 

If to the Company, to:

 

GP Investments Acquisition Corp.

150 E. 52nd Street, Suite 5003

New York, NY 10022

Attn: Antonio Bonchristiano

Fax: (212) 430-4365

 

If to a Private Investor, to his address set forth in Exhibit A.

 

If to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, NY 10004

Attn: Steven G. Nelson or Robert McMonagle

 

 

 

 

A copy of any notice sent hereunder shall be sent to each of:

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue

Suite 1400

Palo Alto, California 94301

Attn: Gregg A. Noel, Esq.

Michael J. Mies, Esq.

Fax:  (213) 621-5234

(650) 798-6510

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Attn: General Counsel

Fax: (646) 291-1469

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Deanna L. Kirkpatrick, Esq.

Manuel Garciadiaz, Esq.

Fax: (212) 701-5135

+55-11-4871-8501

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.8. Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Registration Statement.

 

6.9 Disputes. If any disagreement or dispute arises among the Company and the
Private Investors concerning the meaning or validity of any provision hereunder
or concerning any other matter relating to this Escrow Agreement, the Escrow
Agent shall be under no obligation to act, except (i) with joint written
instruction of the Company and the Private Investors, or (ii) under process or
order of court, and shall sustain no liability for its failure to act pending
such process or court order.

 

6.10 Authorized Signatures. Concurrent with the execution of this Agreement, the
Company will provide a completed certificate of parties authorized to sign on
its behalf, in the form attached hereto as Schedule II.

 

6.11 Termination. This Agreement shall terminate on the final distribution or
destruction of all of the Escrow Securities in accordance with the terms of this
Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Security Escrow
Agreement as of the date first written above.

 

  GP INVESTMENTS ACQUISITION CORP.       By: /s/ Antonio Bonchristiano   Name:
Antonio Bonchristiano   Title: Chief Executive Officer & Chief Financial Officer
      CONTINENTAL STOCK TRANSFER & TRUST COMPANY, AS ESCROW AGENT       By: /s/
Robert E. McMonagle   Name: Robert E. McMonagle   Title: Vice President      
PRIVATE INVESTORS:       GPIC, LTD.       By: /s/ Antonio Bonchristiano   Name:
Antonio Bonchristiano   Title: Authorized Signatory       GPIAC, LLC       By:
/s/ Alvaro Lopes da Silva Neto   Name: Alvaro Lopes da Silva Neto   Title:
Authorized Signatory       By: /s/ Christopher Brotchie   Name: Christopher
Brotchie       By: /s/ Fernando d’Ornellas Silva   Name: Fernando d’Ornellas
Silva       By: /s/ Jaime Szulc   Name: Jaime Szulc

 

 

 

 

Exhibit A

 

Name and Address of Private Investor: 

Number of

Founders’ Shares

  

Number of

Private

Placement

Warrants

  GPIC, Ltd.
Clarendon House
2 Church Street
Hamilton, Bermuda
HM11       6,062,500              GPIAC, LLC
615 S. DuPont Highway
Dover, DE 19901
   4,252,500                   Fernando d’Ornellas Silva
Rafael Calvo 39A-3ª Planta
Edificio Fortuny
28010 Madrid
   20,000                   Christopher Brotchie
Laurel House Advisors Ltd.
1 Victoria Court
Bank Square, Morley, Leeds, LS27 9SE
United Kingdom
   20,000                   Jaime Szulc
R. Angelina Maffei Vita 282, apto 16A, Predio Dijon
Sao Paulo, SP, Brazil
01455-070   20,000      

 

 

 

 

Schedule I

 

Fee Type Amount Escrow Administrative Fee $200.00 per month

 

 

 